DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims pending: 1-20.  The pending claims comprise 1 group of claims:
	1) Method: 1-20.
As of August 27, 2019, independent claim 1 is as followed:
1. A method for an iterative and interactive management process of a project for an organization not specialized in such a project, said project management process employed using both project management and spreadsheet software products, and comprising:
(a) receiving input data for each of a plurality of project tasks assigned to a plurality of corresponding teams within said organization, said data manually input by one or more members of each of the plurality of teams using either said project management and spreadsheet software products, and wherein said input data provides information regarding completing each task for the project;
(b) scrubbing received input data for accuracy, at predetermined intervals throughout the project, such that the data may be processed by the project management or spreadsheet software products, said scrubbing flagging detected errors in the input data for correction;
(c) updating, at a predetermined interval throughout the project, the scrubbed input data at a task-level, said updating based on new or updated information received via manual input by one or more members of each of the plurality of teams using said project management or spreadsheet software products corresponding to the received input data;
(d) reporting to management for the project, at a predetermined interval throughout the project, critical information regarding all of the tasks in the project derived from the updated data and any unchanged input data;


(f) determining if all project tasks for the project have been completed, and if not, returning to step (a) for new or revised information or to step (b) for information unchanged from the previous iteration of the update cycle).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). 
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103: 
(a) combining prior art elements according to known methods to yield predictable results; 
(b) simple substitution of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices (methods, or products) in the same way; 
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
	Each rationale is resolved using the Graham factual inquiries.



Claims 1-20 (method) are rejected under pre-AIA  35  U.S.C. 103(a) as obvious over:
Name					Publication
1) RAMSEY ET AL.			us 2014/0.278.819, in view of 
2) CN 103,177,328			June 26, 2013, and 
3) MARPE ET AL.			US patent 6,581,039.

As for independent claim 1, RAMSEY ET AL. discloses a method for an iterative and interactive management process of a project for an organization not specialized in such a project, said project management process employed using both project management and spreadsheet software products, and comprising:

    PNG
    media_image1.png
    155
    570
    media_image1.png
    Greyscale

(a) receiving input data for each of a plurality of project tasks assigned to a plurality of corresponding teams within said organization, said data input by one or more members of each of the plurality of teams using either said project management and spreadsheet software products, and wherein said input data provides information regarding completing each task for the project;

    PNG
    media_image2.png
    164
    451
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    414
    789
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    364
    450
    media_image4.png
    Greyscale

 (c) updating, at a predetermined interval throughout the project, the scrubbed input data at a task-level, said updating based on new or updated information received via manual input by one or more members of each of the plurality of teams using said project management or spreadsheet software products corresponding to the received input data;

    PNG
    media_image5.png
    332
    574
    media_image5.png
    Greyscale

(d) reporting to management for the project, at a predetermined interval throughout the project, critical information regarding all of the tasks in the project derived from the updated data and any unchanged input data;

    PNG
    media_image6.png
    389
    474
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    302
    500
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    174
    500
    media_image8.png
    Greyscale

(f) determining if all project tasks for the project have been completed, and if not, returning to step (a) for new or revised information or to step (b) for information unchanged from the previous iteration of the update cycle).

    PNG
    media_image9.png
    158
    500
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    287
    500
    media_image10.png
    Greyscale

RAMSEY ET AL. fairly teaches the claimed invention except for explicitly discloses the (1) manual input and step (b).
CN 103.177.328 is cited to teach step (b) and manual data input as appropriate.

    PNG
    media_image11.png
    141
    534
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    334
    533
    media_image12.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to modify the project planning system of RAMSEY ET AL. by including the scrubbing received input data (correcting received input data) as taught by CN 103.177.328 for reducing errors, see [0185, 0191].  
RAMSEY ET AL. /CN 103.177.328 fairly teaches the claimed invention except for explicitly discloses a project management with team members.
In a similar project management system, MARPE ET AL. is cited to teach a method of operating a computer to enhance, organize and optimize the performance/completion of a project in which a number of software tools are used.  The computer comprises a processing unit in communicative connection with a memory for storing information, a display for displaying information to a user and input means for input of information by the user, see Fig. 10, and Table 24.

    PNG
    media_image13.png
    484
    774
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    336
    450
    media_image14.png
    Greyscale



local database storing information about the goal planning project and for carrying the project planning steps as taught by MARPE ET AL for planning a project, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
As for dep. claim 2 (part of 1 above), which deals with input data that provides information of the issue, this is taught in MARPE ETAL. Fig. 6.

    PNG
    media_image15.png
    480
    728
    media_image15.png
    Greyscale




 
1 above), which deals with the monitoring status of each task, this is taught in MARPE ET AL. Fig. 10 above and Table 3.

    PNG
    media_image16.png
    295
    449
    media_image16.png
    Greyscale

As for dep. claim 4 (part of 1 above), which deals with the feature of the data correction (scrubbing) step, this is taught in RAMSEY ET AL. /CN 103.177.328 as shown in CN 103.177.328 [0185] and [0193] and RAMSEY ET AL. Fig. 9B wherein the user in group G1.3.2 or G1.3.3 is not part of the team G1.2.
As for dep. claim 5 (part of 1 above), which deals with the feature of the data correction (scrubbing) step, this is taught in RAMSEY ET AL. /CN 103.177.328 as shown in CN 103.177.328 [0183] wherein the software product is capable of automatic correction and detecting errors and allowing manual input, see [0185].  

    PNG
    media_image12.png
    334
    533
    media_image12.png
    Greyscale


As for dep. claim 6 (part of 1 above), which deals with the feature of the new or updated data, a change start date, this is taught in RAMSEY ET AL. [0072].

    PNG
    media_image17.png
    159
    451
    media_image17.png
    Greyscale

As for dep. claim 7 (part of 1 above), which deals with the feature of the critical data, a change start date, this is taught in RAMSEY ET AL. [0072] above.
1 above), which deals with the feature of the critical data, a report generated, this is taught in RAMSEY ET AL. [0072] above or MARPE ET AL. Fig. 10 above.

    PNG
    media_image18.png
    461
    660
    media_image18.png
    Greyscale

As for dep. claim 9 (part of 1 above), which deals with the feature of the project status, this is taught in MARPE ET AL. Fig. 10 above.

    PNG
    media_image13.png
    484
    774
    media_image13.png
    Greyscale

As for dep. claim 10 (part of 1 above), which deals with the type of critical information reporting comprising breakdown of tasks and teams, this is taught in RAMSEY ET AL. Fig. 9C and MARPE ET AL. Fig. 10 above and Table 4.

    PNG
    media_image19.png
    251
    600
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    366
    500
    media_image20.png
    Greyscale

As for dep. claim 11 (part of 1 above), which deals with the type of critical information reporting comprising list of tasks requiring review, this is taught in RAMSEY ET AL. Fig. 13 above and MARPE ET AL. Fig. 10 above and col. 18, lines 60-67.

    PNG
    media_image21.png
    196
    499
    media_image21.png
    Greyscale

As for dep. claim 12 (part of 1 above), which deals with the type of critical information reporting comprising final results of all completed tasks, this is taught in RAMSEY ET AL. Fig. 13 above and MARPE ET AL. Table 12, Current status “Completed”.

    PNG
    media_image22.png
    505
    500
    media_image22.png
    Greyscale
	
As for dep. claim 13 (part of 1 above), which deals with the type of critical information reporting comprising actual results of all tasks planned, this is taught in RAMSEY ET AL. Fig. 13 above and MARPE ET AL. Table 12, Current status “In progress”, “Completed”.
As for dep. claim 14 (part of 1 above), which deals with the type of critical information reporting comprising actual results of all tasks planned, this is taught in RAMSEY ET AL. Fig. 13 above and MARPE ET AL. Table 12, Current status “In Progress”, Completed”.
	As for dep. claim 15 (part of 1 above), which deals with the project time monitoring interval, weekly, this is taught in RAMSEY ET AL. /CN 103.177.328 /MARPE ET AL. as shown in MARPE ET AL. Fig. 10, “Week 1”, “Week 2”.

    PNG
    media_image23.png
    371
    600
    media_image23.png
    Greyscale

As for dep. claim 16 (part of 1 above), which deals with the type of spreadsheet product and project management product, these are taught in RAMSEY ET AL. [0002] or CN 103.177.328 [0183].  The selection of Microsoft brand or other similar product would have been obvious to a skilled as mere selection of well known spreadsheet and project management software in the market.
As for dep. claim 17 (part of 1 above), which deals with the type of input data, this is taught in RAMSEY ET AL. [0008] or CN 103.177.328 [0183] and [0185].  

    PNG
    media_image24.png
    231
    450
    media_image24.png
    Greyscale

1 above), which deals with the reporting feature, this is taught in RAMSEY ET AL. [0002] or CN 103.177.328 [0183]. 

    PNG
    media_image1.png
    155
    570
    media_image1.png
    Greyscale

The use of a third software product, i.e. Oracle Primavera P6, for facilitating management of small or simple projects to large projects and for generating report as shown in Fig. 11 of RAMSEY ET AL. would have been obvious in view of the teaching on [0002] above.
As for dep. claim 19 (part of 1 above), which deals with the archiving of scrubbed inputted data, reporting feature, this is taught in RAMSEY ET AL. /CN 103.177.328 /MARPE ET AL. and further in view of teaching in RAMSEY ET AL. [0009 “information to be organized through filtering, sorting, charting, etc. .]
As for dep. claim 20 (part of 1 above), which deals with a type of organization, a financial institution, this is taught in RAMSEY ET AL. Fig. 13 above or MARPE ET AL. Fig. 7 “Andersen Consulting” for “Merger and Acquisition” (M&A) which deals with Financial Institution.

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806. The examiner can normally be reached M-F: 6:30-4:30 PM (ET)..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN D NGUYEN/Primary Examiner, Art Unit 3689